Supreme Court of Texas
                               ══════════
                                No. 20-0293
                               ══════════

                            City of San Antonio,
                                  Petitioner,

                                       v.

                            Armando D. Riojas,
                                 Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Fourth District of Texas
   ═══════════════════════════════════════

                       Argued September 28, 2021

      CHIEF JUSTICE HECHT delivered the opinion of the Court.

      This case and a companion case also decided today, City of San
Antonio v. Maspero, 1 involve a city’s immunity from suit under the
Texas Tort Claims Act 2 for injuries arising from the use of law-
enforcement vehicles. Here, the court of appeals held that the City is not
immune, applying a need–risk balancing analysis that we have



      1   ___ S.W.3d ___ (Tex. 2022) (No. 19-1144).
      2   TEX. CIV. PRAC. & REM. CODE §§ 101.001-101.109.
expressly refused to apply outside the context of a high-speed chase or
other emergency law-enforcement response that carries an inherent risk
of harm to the public. 3 In this case involving routine traffic
management, the City need show only that its officer acted in good
faith—that is, “that a reasonably prudent officer, under the same or
similar circumstances, could have believed that his conduct was justified
based on the information he possessed when the conduct occurred.” 4 The
City made that showing. Accordingly, we reverse the judgment of the
court of appeals and dismiss Riojas’ claims against the City for lack of
jurisdiction.
                                       I
                                       A
       Mid-afternoon on a clear day, San Antonio Police Officer Vincent
Tristan was driving his patrol car southbound on Interstate 37. That
stretch of highway has three main lanes and an additional exit lane on
the right. Officer Tristan was in the exit lane preparing to take the
Pecan Valley Drive exit when he observed a sudden traffic slowdown
ahead. He slowed, and to warn motorists behind him, activated his
emergency lights.
       Officer Tristan’s dash camera recorded a white sedan suddenly



       3 604 S.W.3d 432, 446 (Tex. App.—San Antonio 2020); cf. Telthorster v.
Tennell, 92 S.W.3d 457, 459 (Tex. 2002) (“Here, we must decide whether the
Wadewitz particularized need/risk assessment is required when a suspect sues
for injuries sustained during an arrest. We conclude that it is not, because the
public-safety concerns underlying that assessment are not implicated.”).
       4Telthorster, 92 S.W.3d at 465 (citing City of Lancaster v. Chambers,
883 S.W.2d 650, 656-657 (Tex. 1994)).




                                       2
moving from the center lane to the right-most through lane, directly in
front of two other vehicles. The white sedan then slowed dramatically
just past the entrance to the exit ramp, forcing the other two vehicles to
slow, as shown by their illuminated brake lights. At the same time, an
SUV moved from the left-most lane across two lanes of traffic to the
right-most lane, just in front of the white sedan. The sedan made a hard
right turn and cut across two solid white lines and the shoulder to exit
the highway. The other cars continued forward, slowly regaining normal
speed. Officer Tristan then pulled onto the shoulder and radioed another
officer to stop the sedan for making an improper lane change.
      While these events were occurring, Armando Riojas was riding
his motorcycle behind Officer Tristan’s vehicle but three lanes over in
the left-most lane, directly behind a car driven by Klaryssa Vela. When
the car in front of her slowed, Vela braked in response. Riojas swerved
to avoid a collision but lost control of his motorcycle and fell to the
ground while his bike slid into Vela’s car. Because the accident occurred
behind Officer Tristan, there is no recording of it. Vela stopped to help,
as did two other witnesses. The driver of the car in front of Vela did not
stop and was never identified.
      Officer Tristan moved his patrol car to the accident site and called
for help. As he exited the car, the dash camera audio captured witnesses
accusing him of causing the wreck. “I hate to say this, bro”, said one,
“but it was your fault. . . . You scared everybody on the street by turning
your lights on for no reason”. “No, no, no”, Officer Tristan responded,
“that white car stopped in the middle of the freeway”. “I’m just saying”,
one witness continued, “whatever y’all did scared that lady. She hit the




                                    3
brakes, ok, and then this guy hit it. I’m not saying you didn’t have the
right to do what you did, I’m just saying what you did caused this”.
Officer Tristan summarized the exchange in his crash report, though the
witnesses were never identified by name.
         After the exchange, Officer Tristan asked Vela what had
happened, and she responded that she had braked because the car in
front of her did. Riojas refused medical care at the scene and later, in
his deposition, denied seeing Tristan’s emergency lights before the
accident occurred.
                                      B
         Riojas sued the City, alleging that Officer Tristan was negligent
in turning on his emergency lights. 5 Political subdivisions of the State
are immune from suits for damages unless their immunity is waived by
the Legislature. 6 Section 101.021(1) of the Tort Claims Act makes a
governmental unit liable for personal injury, proximately caused by an
employee’s negligence, that “arises from the operation or use of a motor-
driven vehicle”, if the employee would be personally liable under Texas
law. 7
         The City filed a plea to the jurisdiction arguing that its immunity


        Riojas also sued the driver and the owner of the white sedan. They are
         5

not parties to this appeal.
        See, e.g., Rosenberg Dev. Corp. v. Imperial Performing Arts, Inc., 571
         6

S.W.3d 738, 746 (Tex. 2019).
         TEX. CIV. PRAC. & REM. CODE § 101.021(1). In another section, the Act
         7

clarifies that “[s]overeign immunity to suit is waived and abolished to the
extent of liability created” by the Act, id. § 101.025(a), and that “[a] person
having a claim” under the Act “may sue a governmental unit for damages
allowed by” the Act, id. § 101.025(b).




                                      4
from suit was not waived because Riojas’ injuries were caused by other
drivers’ actions, not Officer Tristan’s, and because Officer Tristan is
entitled to official immunity and therefore cannot be personally liable to
Riojas. Because the City challenged the existence of these jurisdictional
facts—as opposed to whether Riojas had adequately pleaded them—its
plea is treated as a motion for summary judgment. 8 The trial court
denied the City’s plea, and the court of appeals affirmed. 9
      The court divided on the issue of causation, but it was unanimous
in holding that the City failed to prove that Officer Tristan is entitled to
official immunity. 10 The court reasoned that to satisfy the good-faith
prong of the official-immunity test, the City was required to show that
before activating his emergency lights, Officer Tristan “balanced the
need he perceived [to do so] with the potential risk posed by his chosen


      8   We recently explained that

      to prevail on a claim of immunity, the governmental
      defendant may challenge whether the plaintiff has alleged
      facts that affirmatively demonstrate the court’s
      jurisdiction to hear the case, the existence of those very
      jurisdictional facts, or both. Where the defendant
      challenges the existence of jurisdictional facts, as TxDOT
      did here in its motion to dismiss, the court must move
      beyond the pleadings and consider evidence. The analysis
      then mirrors that of a traditional summary judgment.

Tex. Dep’t of Transp. v. Lara, 625 S.W.3d 46, 52 (Tex. 2021) (cleaned up)
(quoting Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex.
2018); Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635 (Tex.
2012)).
      9   604 S.W.3d 432, 437 (Tex. App.—San Antonio 2020).
      10   Id. at 446.




                                       5
course of action.” 11 It cited for that test our caselaw involving high-speed
chases and other emergency-response situations. 12
       The City petitioned for review of both the court of appeals’
conclusions that it failed to negate proximate cause or show official
immunity. Although the evidence of causation is slim, and the court of
appeals’ opinion could be read to indicate, incorrectly, that Section
101.021(1) does not require a showing of proximate cause to establish a
waiver of sovereign immunity, 13 we address only the City’s argument on
official immunity.
                                      II
       “If [an] employee is protected from liability by official immunity,
the employee is not personally liable to the claimant and the government


       11   Id.
       12See id. at 445-446 (citing Tex. Dep’t of Pub. Safety v. Bonilla, 481
S.W.3d 640 (Tex. 2015) (police pursuit of a reckless driver); Univ. of Hous. v.
Clark, 38 S.W.3d 578 (Tex. 2000) (police pursuit of a criminal suspect);
Wadewitz v. Montgomery, 951 S.W.2d 464 (Tex. 1997) (police response to
emergency call involving a theft-in-progress)).
       13 The City argued that Officer Tristan’s conduct was too attenuated
from the wreck to have caused it. The court’s response rejecting that argument
points to language in our prior decisions characterizing the “arises from”
requirement in Section 101.021(1)(A) as something less than proximate cause.
See id. at 444 (citing PHI, Inc. v. Tex. Juv. Just. Dep’t, 593 S.W.3d 296, 302
(Tex. 2019)); see also Ryder Integrated Logistics, Inc. v. Fayette County, 453
S.W.3d 922, 928-929 (Tex. 2015) (describing the “arises from” requirement as
“something more than actual cause but less than proximate cause”).
       But the text of Section 101.021(1) requires a plaintiff to show both that
the property damage, personal injury, or death arose from motor-vehicle use
(see subsection (1)(A)) and that the damage, injury, or death was proximately
caused by the employee’s negligence (see subsection (1)). These are separate
and independent requirements. Satisfying the “arises from” requirement does
not excuse a plaintiff from demonstrating proximate cause.




                                       6
retains its sovereign immunity under [Section 101.021(1)].” 14 The City
argues that Officer Tristan’s decision to activate his emergency lights
was protected by official immunity.
       Official immunity is an affirmative defense 15 that “inures to all
governmental employees who perform discretionary functions in good
faith and within their authority.” 16 Riojas concedes that by turning on
his lights, Officer Tristan was performing a discretionary function
within the scope of his employment. Riojas contends, however, that the
City has not proven conclusively that Officer Tristan was acting in good
faith. The court of appeals agreed because it concluded that under our
decision in Wadewitz v. Montgomery, a police officer claiming official
immunity must show that he analyzed both the need for action and the
potential risks of taking it before engaging in even routine law-
enforcement       behavior,    and   Officer   Tristan’s   affidavit   fails   to
demonstrate that analysis. 17 At oral argument, Riojas’ counsel
acknowledged that the court of appeals’ opinion amounts to an
“aggressive expansion” of our good-faith jurisprudence.
                                        A
       The need–risk analysis that the court of appeals employed




       14 DeWitt v. Harris County, 904 S.W.2d 650, 653 (Tex. 1995) (citing
K.D.F. v. Rex, 878 S.W.2d 589, 597 (Tex. 1994); City of Houston v. Kilburn, 849
S.W.2d 810, 812 (Tex. 1993)).
       15   City of Lancaster v. Chambers, 883 S.W.2d 650, 653 (Tex. 1994).
       16   DeWitt, 904 S.W.2d at 652 (citing Chambers, 883 S.W.2d at 653).
       17   604 S.W.3d at 445-446.




                                        7
originates in our 1994 decision City of Lancaster v. Chambers. 18 There,
Chambers was riding on the back of a motorcycle driven by Stiles, who
ran a red light in view of a police officer. The officer activated his
emergency lights, Stiles sped away, and a high-speed chase involving
police vehicles from several jurisdictions ensued. When Stiles tried to
exit the highway at a high rate of speed, the motorcycle crashed into a
pole at a gas station, killing Stiles and injuring Chambers. Chambers
sued the cities of DeSoto and Lancaster, alleging that the negligence of
their police-officer employees caused his injuries. The trial court granted
a take-nothing summary judgment for the cities, but the court of appeals
reversed. After concluding that a police officer’s engaging in a high-
speed chase is a discretionary act, we turned to an examination of the
good-faith element and acknowledged that courts have had difficulty
applying it. 19
       We held that “an officer acts in good faith in a pursuit case if:”
       a reasonably prudent officer, under the same or similar
       circumstances, could have believed that the need to
       immediately apprehend the suspect outweighed a clear
       risk of harm to the public in continuing the pursuit. 20

We explained that the test “is derived substantially from the test that
has emerged under federal immunity law for claims of qualified
immunity in [42 U.S.C.] § 1983 cases”. 21 And we quoted federal caselaw


       18   883 S.W.2d 650.
       19   Id. at 655.
       20   Id. at 656 (emphasis added).
       21   Id.




                                           8
for the propositions that “the test is one of objective legal
reasonableness”—not a question of whether the official “acted with
subjective good faith”—and that it “protects all but the plainly
incompetent or those who knowingly violate the law.” 22 Because we had
“articulat[ed] . . . a new legal standard by which good faith as a
component of official immunity must be judged,” we remanded the case
to the trial court for further proceedings rather than evaluate the
summary-judgment evidence under the new standard ourselves. 23
      Three years later we decided another emergency-response case,
Wadewitz v. Montgomery, 24 on which the court of appeals relied here.
While investigating a burglary at an insurance office, Officer Wadewitz
was dispatched to assist another officer with a theft in progress.
Wadewitz exited the insurance office onto the outer westbound lane of
North Valley Mills Drive with his siren, lights, and air horn all
activated. But he needed to go east. A large truck had stopped in the
middle westbound lane, blocking Wadewitz’s view of the inside
westbound lane. As Wadewitz crossed the westbound lanes to enter the
turn lane, his car collided with Montgomery’s car in the innermost lane.
Montgomery sued Wadewitz and the City of Waco. The only issue in that
case was whether the defendants’ summary-judgment evidence
conclusively established that Wadewitz was acting in good faith at the




      22 Id. (quoting Swint v. City of Wadley, 5 F.3d 1435, 1441-1442 (11th
Cir. 1993) (internal quotation marks omitted)).
      23   Id. at 657.
      24   951 S.W.2d 464 (Tex. 1997).




                                         9
time of the collision. 25
       We explained that
       [u]nder Chambers, good faith depends on how a reasonably
       prudent officer could have assessed both the need to which
       an officer responds and the risks of the officer’s course of
       action, based on the officer’s perception of the facts at the
       time of the event. The “need” aspect of the test refers to the
       urgency of the circumstances requiring police intervention.
       In the context of an emergency response, need is
       determined by factors such as the seriousness of the crime
       or accident to which the officer responds, whether the
       officer’s immediate presence is necessary to prevent injury
       or loss of life or to apprehend a suspect, and what
       alternative courses of action, if any, are available to
       achieve a comparable result. The “risk” aspect of good faith,
       on the other hand, refers to the countervailing public safety
       concerns: the nature and severity of harm that the officer’s
       actions could cause (including injuries to bystanders as
       well as the possibility that an accident would prevent the
       officer from reaching the scene of the emergency), the
       likelihood that any harm would occur, and whether any
       risk of harm would be clear to a reasonably prudent
       officer. 26

We went on to explain that because Wadewitz’s summary-judgment
evidence did “not address the degree, likelihood, and obviousness of the
risks created by [his] actions”, “neither Wadewitz nor his expert witness
had a suitable basis for concluding that a reasonable officer in
Wadewitz’s position could . . . have believed that Wadewitz’s actions
were justified.” 27 Accordingly, we held that Wadewitz had not


       25   Id. at 466.
       26   Id. at 467 (citing Chambers, 883 S.W.2d at 656).
       27   Id.




                                        10
conclusively demonstrated his good faith under the Chambers test. 28
       In subsequent cases, we clarified that the Chambers–Wadewitz
need–risk assessment does not place an onerous burden on law
enforcement. In University of Houston v. Clark, we characterized the
assessment as “analogous to the abuse of discretion standard”. 29 Fifteen
years later, in Texas Department of Public Safety v. Bonilla, we repeated
that characterization as well as Chambers’ statement that official
immunity protects “all but the plainly incompetent or those who
knowingly violate the law.” 30 In Bonilla, we recognized that “[m]agic
words are not required to establish that a law-enforcement officer
considered the need/risk balancing factors.” 31 And in Clark, we noted
that “depending on the circumstances, an officer may not be able to
thoroughly analyze each need or risk factor, and that this alone should
not prevent the officer from establishing good faith.” 32
       We have also declined to expand the need–risk balancing
requirement beyond the pursuit and emergency-response contexts. In
Telthorster v. Tennell, we held that a particularized need–risk
assessment is not required to establish good faith when a suspect sues


       28Id.; see also Univ. of Hous. v. Clark, 38 S.W.3d 578, 582 (Tex. 2000)
(“We agree with Clark that the Wadewitz need and risk factors apply to good
faith determinations in police pursuits as well as emergency responses. The
Chambers balancing test inherently includes all the Wadewitz factors.”).
       29   38 S.W.3d at 581.
       30481 S.W.3d 640, 643 (Tex. 2015) (internal quotation marks omitted)
(quoting Chambers, 883 S.W.2d at 656 & 657 n.7).
       31   Id. at 645.
       32   38 S.W.3d at 583.




                                     11
for injuries sustained during an arrest. 33 Telthorster involved a high-
speed pursuit that ended when suspect Tennell pulled his car into his
driveway and honked the horn to alert those inside the house. Officers
Bailey and Telthorster approached Tennell’s truck with their guns
drawn and ordered Tennell to get out. While the officers were cuffing
Tennell, Officer Telthorster’s gun accidentally discharged, and the
bullet grazed Tennell’s back.
      In the lawsuit that ensued, the only issue on appeal was whether
Telthorster had conclusively established that he had acted in good faith
during the attempted arrest. 34 “The court of appeals applied the
particularized need/risk standard that we announced in Chambers and
elaborated on in Wadewitz” and then concluded that Telthorster’s
summary-judgment proof fell short of that standard. 35 We granted
review to determine what good-faith standard should apply under the
circumstances. 36
      We examined the public policy underlying the doctrine of official
immunity and the additional policy concerns presented in pursuit and
emergency-response cases 37 before concluding that “when a suspect is
injured during an arrest, the same public-policy concerns that caused us
to formulate the particularized need/risk analysis are not implicated.” 38

      33   92 S.W.3d 457, 459 (Tex. 2002).
      34   Id. at 460.
      35   Id.
      36   Id.
      37   Id. at 463-464.
      38   Id. at 464.




                                      12
“The inherent risk to the general public that high-speed driving causes
is not an issue.” 39 Furthermore, under the circumstances presented,
there was no “evidence that the circumstances surrounding Tennell’s
arrest created a risk to bystanders or the public in general.” 40 We
therefore were not “presented with the same countervailing public
safety concerns that we faced in” Chambers and Wadewitz, we
explained. 41
       On the other hand, “official immunity’s underlying purpose to
encourage         energetic   law   enforcement”    was implicated by           the
circumstances presented. 42 That “purpose is most ‘salient in the context
of street-level police work, which frequently requires quick and decisive
action in the face of volatile and changing circumstances.’” 43 “A high risk
of liability” in this context could cause officers “to act hesitantly when
immediate action is required,” thereby endangering the public. 44
       “Based on [those] policy considerations,” we held that a
particularized need–risk assessment is not required when an arrest
results in an injury to a suspect, and we disapproved of court of appeals’
decisions requiring the assessment in that context. 45 We then


       39   Id.
       40   Id.
       41Id. (internal quotation marks omitted) (quoting Univ. of Hous. v.
Clark, 38 S.W.3d 578, 581 (Tex. 2000)).
       42   Id.
       43   Id. (quoting Rowland v. Perry, 41 F.3d 167, 172 (4th Cir. 1994)).
       44   Id.
       45   Id.




                                        13
determined that “Chambers’ good-faith test, absent its need/risk
component, strikes the appropriate balance” between official immunity’s
purpose of encouraging energetic law enforcement and any risk to the
public associated with street-level police work. 46
       Thus, “[t]o establish good faith, Officer Telthorster [was required
to] show that a reasonably prudent officer, under the same or similar
circumstances, could have believed that his conduct was justified based
on the information he possessed when the conduct occurred.” 47 We
elaborated:
       Office Telthorster need not prove that it would have been
       unreasonable not to engage in the conduct, or that all
       reasonably prudent officers would have engaged in the
       same conduct. Rather, he must prove only that a
       reasonably prudent officer, under similar circumstances,
       might have reached the same decision. That Officer
       Telthorster was negligent will not defeat good faith; this
       test of good faith does not inquire into “what a reasonable
       person would have done,” but into “what a reasonable
       officer could have believed.” 48

       If the defendant officer meets this burden, the plaintiff “must do
more than show that a reasonably prudent officer could have reached a
different decision.” 49 Rather, the plaintiff “must offer evidence that no


       46 Id. at 465; see also id. (“[T]he public interest in deterring abusive
police conduct and in compensating victims remains protected by the objective
test that we announce today.”).
       47Id. (citing City of Lancaster v. Chambers, 883 S.W.2d 650, 656-657
(Tex. 1994)).
       48Id. (citations omitted) (quoting Wadewitz v. Montgomery, 951 S.W.2d
464, 467 n.1 (Tex. 1997)).
       49   Id.




                                      14
reasonable officer in [the defendant’s] position could have believed that
the facts were such that they justified his conduct.” 50 In other words, if
“‘officers of reasonable competence could disagree on this issue,’ the
officer acted in good faith as a matter of law.” 51
       We concluded that Officer Telthorster’s evidence conclusively
established his good faith. 52 Telthorster testified by deposition that
during the chase he had observed Tennell moving his free hand around
the inside cabin of his truck and that during the seconds before his gun
was discharged, he was unable to determine with certainty whether
Tennell was concealing a weapon. 53 Telthorster’s testimony was
supported by an affidavit of another law-enforcement officer who
averred that Telthorster acted reasonably under the circumstances, and
Tennell’s evidence failed to “show that no reasonable officer in
Telthorster’s position could have believed that the circumstances
justified his conduct.” 54 The court of appeals had “focus[ed] on the fact
that Tennell turned out to be unarmed and thus presented no risk of
harm”, but “that conclusion [was] unduly informed by hindsight.” 55
Rather, “[t]he proper focus is on whether a reasonable officer could have
believed that the circumstances were such that Telthorster’s conduct



       50   Id. (citing Chambers, 883 S.W.2d at 657) (emphasis added).
       51   Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
       52   Id. at 465-466.
       53   See id. at 460, 465.
       54   Id. at 466-467.
       55   Id. at 466.




                                         15
was justified based on the information he possessed at the time.” 56
                                        B
       The facts of this case are even further removed from the pursuit
and emergency-response contexts than the arrest was in Telthorster.
There was no suspect, no arrest, and no inherent danger to the public.
Officer Tristan merely turned on his emergency lights to warn
approaching motorists of a traffic slowdown ahead.
       In response to the City’s argument that the requirement of a
need–risk assessment does not apply outside the context of a police
emergency, the court of appeals said that it had “found no authority to
support” the limitation urged by the City. 57 Telthorster is that
authority. 58
       To demonstrate his good faith, Officer Tristan was only required
to show that a reasonably prudent officer faced with the same
circumstances could have believed that his conduct was justified. Officer
Tristan’s affidavit meets this test. It reflects that Officer Tristan had


        Id. (citing Rowland v. Perry, 41 F.3d 167, 172 (4th Cir. 1994); City of
       56

Lancaster v. Chambers, 883 S.W.2d 650, 656-657 (Tex. 1994)).
       57   604 S.W.3d 432, 446 (Tex. App.—San Antonio 2020).
       58 The court of appeals said that “at least one of [its] sister courts ha[d]
required evidence to perform a needs–risk balancing under facts like” those
presented here, citing Junemann v. Harris County, 84 S.W.3d 689 (Tex. App.—
Houston [1st Dist.] 2002, pet. denied). 604 S.W.3d at 446. In Junemann, a
deputy constable stopped in the middle of a highway at night to investigate a
stalled car, and a multi-car accident ensued. 84 S.W.3d at 692. The court of
appeals there held that the constable had not established good faith as a
matter of law because his testimony did not address the risks created by his
actions. Id. at 694-695. We note that Junemann was decided only five days
after Telthorster. The Junemann court may not have been aware of our
decision.




                                        16
been employed by the San Antonio Police Department for 29 years, that
he “observed a sudden traffic slowdown” as he approached the Pecan
Valley Drive exit, and that he took action consistent with his training
and experience. The affidavit states:
      At the time I observed the traffic slowdown, it was within
      my discretion to decide upon the best course of action to
      take for the safety of other motorists on I.H. 37 South. In
      order to warn other motorists of the traffic slowdown
      ahead, I determined the best course of action was to slow
      down and turn on my emergency overhead lights.
                                   ***
      At the time I activated my emergency overhead lights, . . . I
      was operating my SAPD vehicle in a safe manner with
      concern for the safety of other motorists which is consistent
      with my training and experience with SAPD in responding
      to traffic events such as the sudden traffic slowdown that
      took place on February 17, 2017.

      We have said that magic words are not required for evidence to
satisfy the Chambers–Wadewitz standard, 59 and we reiterate today that
they are not required for an affidavit to satisfy the lower Telthorster
standard either. We conclude that Officer Tristan’s affidavit is sufficient
to demonstrate that a reasonably prudent officer in his shoes could have
believed that activating his emergency lights was warranted.
      The burden then shifted to Riojas to present conflicting
evidence—i.e., that no reasonable officer in Tristan’s position could have
believed that turning on his lights was justified. 60 Riojas did not present
any evidence at all. Accordingly, Officer Tristan’s affidavit conclusively


      59   Tex. Dep’t of Pub. Safety v. Bonilla, 481 S.W.3d 640, 645 (Tex. 2015).
      60   See Telthorster, 92 S.W.3d at 465.




                                        17
establishes that he acted in good faith. And because the other elements
of official immunity are not disputed, the defense is proven as a matter
of law.
                     *       *       *       *       *
      We reverse the judgment of the court of appeals and dismiss
Riojas’ claims against the City for lack of jurisdiction.



                                         Nathan L. Hecht
                                         Chief Justice

OPINION DELIVERED: February 18, 2022




                                    18